Exhibit 10.8

 

FIRST AMENDMENT AND JOINDER TO REVOLVING CREDIT, TERM LOAN AND SECURITY
AGREEMENT

 

This First Amendment and Joinder to Revolving Credit, Term Loan and Security
Agreement (the “Amendment”) is made this 30th day of December, 2011 among
APPLIANCE RECYCLING CENTERS OF AMERICA, INC., a Minnesota corporation (“ARCA”),
APPLIANCE RECYCLING CENTERS OF AMERICA-CALIFORNIA, INC., a California
corporation (“ARCA-CA”), ARCA CANADA INC., an Ontario, Canada corporation (“ARCA
Canada”, together with ARCA and ARCA-CA collectively, the “Existing Borrowers”
and each individually, an “Existing Borrower”), APPLIANCESMART, INC., a
Minnesota corporation (“Joining Borrower”, together with Existing Borrowers and
each Person joined as a borrower to the Credit Agreement (as defined below) from
time to time, the “Borrowers”, and each a “Borrower”), certain financial
institutions party to the Credit Agreement from time to time as lenders (the
“Lenders”), and PNC BANK, NATIONAL ASSOCIATION, as agent and lender (“PNC”, in
such capacity, “Agent”).

 

RECITALS

 

A.                                    The Borrowers, Lenders and PNC are parties
to that certain Revolving Credit, Term Loan and Security Agreement dated as of
January 24, 2011 (as the same may have been amended, supplemented or otherwise
modified from time to time prior to the date hereof, the “Credit Agreement”),
pursuant to which PNC has made certain loans to, and extensions of credit for
the account of, the Borrowers.  The Credit Agreement and all other documents
executed in connection therewith to the date hereof are collectively referred to
as the “Existing Financing Agreements.”  All capitalized terms used not
otherwise defined herein shall have the meaning ascribed thereto in the Loan
Agreement, as amended hereby

 

B.                                    ARCA has created a new subsidiary, Joining
Borrower, and desires that Joining Borrower be joined as a Borrower to the
Credit Agreement and be permitted to use proceeds of the Advances.

 

C.                                    The Borrowers have requested, and PNC has
agreed, to (i) amend certain provisions of the Credit Agreement and (ii) join
Joining Borrower as a co-Borrower under the Existing Financing Agreement, in
each case subject to the terms and conditions of this Amendment.

 

NOW THEREFORE, with the foregoing background hereinafter deemed incorporated by
reference herein and made part hereof, the parties hereto, intending to be
legally bound, promise and agree as follows:

 

1.                                      Joinder.

 

(a)                            Upon the effectiveness of this Amendment, Joining
Borrower joins in as, assumes the obligations and liabilities of, adopts the
obligations, liabilities and role of, and becomes, a Borrower under the Loan
Agreement and the Existing Financing Agreements.  All

 

--------------------------------------------------------------------------------


 

references to Borrower or Borrowers contained in the Existing Financing
Documents are hereby deemed for all purposes to also refer to and include
Joining Borrower as a Borrower and Joining Borrower hereby agrees to comply with
all terms and conditions of the Existing Financing Agreements as if Joining
Borrower were an original signatory thereto.

 

(b)                            Without limiting the generality of the provisions
of paragraph (a) above, Joining Borrower hereby becomes liable on a joint and
several basis, along with all other Borrowers, for all Advances made by Lenders
under the Existing Financing Agreements and all Obligations under the Existing
Financing Agreements.

 

2.                                      Amendments to Credit Agreement.

 

(a)                            Loans.  As of the Effective Date, Section 7.5 of
the Credit Agreement is amended and restated as follows:

 

7.5                          Loans.   Make advances, loans or extensions of
credit to any Person, including any Parent, Subsidiary or Affiliate except
(i) with respect to the extension of commercial trade credit in connection with
the sale of Inventory in the Ordinary Course of Business, and (ii) Borrowers may
make loans to the AAP Joint Venture (a) until June 30, 2012 in an amount not to
exceed $800,000 outstanding at any time, (b) from July 1, 2012 through and
including December 31, 2012 in an amount not to exceed $550,000 outstanding at
any time, and (c) at all times thereafter, in an amount not to exceed $300,000
outstanding at any time.

 

3.                                      Amendments to Schedules   The Schedules
to the Loan Agreement are hereby amended by deleting such Schedules in their
entirety and substituting the respective Schedules attached hereto as Annex I in
lieu thereof.

 

4.                                      Confirmation of Indebtedness.  Borrowers
confirm and acknowledge that as of the close of business on December 30, 2011,
Borrowers were indebted to Agent and Lenders (i) in the aggregate principal
amount of $10,685,230 on account of Revolving Advances under the Credit
Agreement, (ii) in the aggregate principal amount of $2,316,250 on account of
the Term Loan, and (ii) $0 on account of undrawn Letters of Credit under the
Credit Agreement, plus all fees, expenses and accrued but unpaid interest and in
each case without any deduction, defense, setoff, claim or counterclaim, of any
nature.

 

5.                                      Representations and
Warranties.                Each Borrower, including without limitation Joining
Borrower, hereby:

 

(a)                            represents and warrants that, subject to the
amendment and restatement of the Schedules to the Loan Agreement as set forth in
Section 3 above, all representations, warranties and schedules set forth in or
annexed to the Loan Agreement and all of the other Existing Financing Agreements
are true and correct in all material respects as of the date hereof (except to
the extent any such representations and warranties specifically relate to a
specific date, in which case such representations and warranties were true and
correct in all material respects on and as of such other specific date);

 

2

--------------------------------------------------------------------------------


 

(b)                            reaffirms all of the covenants contained in the
Credit Agreement as amended hereby and covenants to abide thereby until the
satisfaction in full of the Obligations and the termination of the commitments
of the Lenders under the Credit Agreement;

 

(c)                             represents and warrants that no Default or Event
of Default has occurred and is continuing under any of the Existing Financing
Agreements;

 

(d)                            represents and warrants that it has the authority
and legal right to execute, deliver and carry out the terms of this Amendment,
that such actions were duly authorized by all necessary corporate or company
action, as applicable, and that the officers executing this Amendment on its
behalf were similarly authorized and empowered, and that this Amendment does not
contravene any provisions of its organizational documents or of any contract or
agreement to which it is a party or by which any of its properties are bound;
and

 

(e)                             represents and warrants that this Amendment is
valid, binding and enforceable against the Borrowers in accordance with its
terms except as such enforceability may be limited by any applicable bankruptcy,
insolvency, moratorium or similar laws affecting creditors’ rights generally and
by general principles of equity (whether enforcement is sought in equity or at
law).

 

6.                                      Security Interest.  As security for the
payment of the Obligations, and satisfaction by Borrowers of all covenants and
undertakings contained in the Loan Agreement, the Other Documents and the
Existing Financing Agreements, each Existing Borrower reconfirms the prior grant
of the security interest in and first priority, perfected lien in favor of Agent
for its benefit and the ratable benefit of each Lender, upon and to, all of its
right, title and interest in and to the Collateral, whether now owned or
hereafter acquired, created or arising and wherever located, and Joining
Borrower hereby assigns and grants in favor of Agent for its benefit and the
ratable benefit of each Lender, a continuing first priority, perfected lien and
security interest in and upon the Collateral of Joining Borrower, whether now
owned or hereafter acquired or arising and wherever located.

 

7.                                      Conditions Precedent/Effectiveness
Conditions.   This Amendment shall be effective upon Agent’s receipt of the
following (each in form and substance satisfactory to Agent in its reasonable
discretion):

 

(a)                            This Amendment fully executed by Borrowers and
the Lenders;

 

(b)                            Agent shall have received Joining Borrower’s
state certified Certificate of Formation or Incorporation and Operating
Agreement or Bylaws, certified by an officer of Joining Borrower;

 

(c)                             Agent shall have received an incumbency
certificate for Joining Borrower identifying all authorized officers with
specimen signatures and authorizing resolutions of Joining Borrower authorizing
the execution of this Amendment;

 

(d)                            Agent shall have received the results of Uniform
Commercial Code, judgment and state and federal tax lien searches against
Joining Borrower showing no Liens on any assets of Joining Borrower, other than
Permitted Encumbrances;

 

3

--------------------------------------------------------------------------------


 

(e)                             A good standing certificate for Joining Borrower
dated not more than thirty (30) days prior to the date of this Amendment, issued
by the Secretary of State of the State of Minnesota;

 

(f)                              Agent shall have receive the executed legal
opinion of Mackall, Crounse & Moore, PLC, in form and substance satisfactory to
Agent which shall cover such matters incident to the transactions contemplated
by this Amendment and related agreements as Agent may reasonably require and
each Borrower hereby authorizes and directs such counsel to deliver such opinion
to Agent and Lenders;

 

(g)                             Agent shall have received, in form and substance
satisfactory to Agent, evidence of Joining Borrower’s casualty insurance
policies, together with loss payable endorsements on Agent’s standard form of
loss payee endorsement naming Agent as lender loss payee, and evidence of
Joining Borrower’s liability insurance policies, together with endorsements
naming Agent as a co-insured;

 

(h)                            Agent shall have received such other documents as
Agent or special counsel to Agent may reasonably request; and

 

(i)                                No Default or Event of Default shall have
occurred and be continuing, both prior and after giving effect to the terms of
this Amendment.

 

8.                                      Post Closing Conditions.    Borrowers
shall deliver to Agent, by January 6, 2012, an amendment to the Collateral
Pledge Agreement pursuant to which the Equity Interests of Joining Borrower are
pledged to Agent as security for the Obligations, together with delivery of any
certificates representing such Equity Interests and assignments or stock powers
in blank;

 

9.                                      Further Assurances.   Each Borrower
hereby agrees to take all such actions and to execute and/or deliver to Agent
and Lenders all such documents, assignments, financing statements and other
documents, as Agent and Lenders may reasonably require from time to time, to
effectuate and implement the purposes of this Amendment.

 

10.                               Payment of Expenses.  Borrowers shall pay or
reimburse Agent for its reasonable attorneys’ fees and expenses in connection
with the preparation, negotiation and execution of this Amendment and the
documents provided for herein or related hereto.

 

11.                               Reaffirmation of Credit Agreement.  Except as
modified by the terms hereof, all of the terms and conditions of the Credit
Agreement, as amended by this Amendment, and all other of the Other Documents
are hereby reaffirmed and shall continue in full force and effect as therein
written.

 

12.                               Miscellaneous.

 

(a)                            Third Party Rights.  No rights are intended to be
created hereunder for the benefit of any third party donee, creditor, or
incidental beneficiary.

 

4

--------------------------------------------------------------------------------


 

(b)                            Loan Document.  This Amendment is an “Other
Document” as defined and described in the Credit Agreement and all of the terms
and provisions of the Credit Agreement relating to Other Documents shall apply
hereto.

 

(c)                             Headings.  The headings of any paragraph of this
Amendment are for convenience only and shall not be used to interpret any
provision hereof.

 

(d)                            Governing Law.  This Amendment shall be governed
by and construed in accordance with the laws of the State of Illinois.

 

(e)                             Severability.  Any provision of this Amendment
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction

 

(f)                              Counterparts.   This Amendment may be executed
in any number of counterparts and by facsimile, PDF or other electronic
transmissions, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.

 

(g)                             Successors and Assigns.  This Amendment shall be
binding upon and inure to the benefit of the parties hereto and its respective
successors and assigns.

 

[SIGNATURES TO APPEAR ON FOLLOWING PAGE]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

 

EXISTING BORROWERS:

APPLIANCE RECYCLING CENTERS
OF AMERICA, INC.

 

 

 

 

 

By:

/s/ Edward R. Cameron

 

Name:

Edward R. Cameron

 

Title:

President & CEO

 

 

 

 

 

 

 

APPLIANCE RECYCLING CENTERS
OF AMERICA-CALIFORNIA, INC.

 

 

 

 

 

 

 

By:

/s/ Edward R. Cameron

 

Name:

Edward R. Cameron

 

Title:

President & CEO

 

 

 

 

 

 

 

ARCA CANADA, INC.

 

 

 

 

 

 

By:

/s/ Edward R. Cameron

 

Name:

Edward R. Cameron

 

Title:

President & CEO

 

 

 

 

 

 

JOINING BORROWER:

APPLIANCESMART, INC.

 

 

 

 

 

 

By:

/s/ Edward R. Cameron

 

Name:

Edward R. Cameron

 

Title:

President & CEO

 

--------------------------------------------------------------------------------


 

AGENT AND LENDER:

PNC BANK, NATIONAL ASSOCIATION,

 

as Lender and as Agent

 

 

 

 

 

By:

/s/ Timothy Canon

 

 

Timothy Canon, Vice President

 

 

 

 

 

200 S. Wacker Drive, Suite 600

 

 

Chicago, IL 60606

 

 

 

 

 

Commitment Percentage: 100%

 

--------------------------------------------------------------------------------